Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 1 of 51




EXHIBIT 2
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 2 of 51




                        UNITED STATES DISTRICT COURT

                           DISTRICT OF CONNECTICUT

NICHOLAS CLARK                                  CIVIL NO. 3:19CV00575 (VLB)

     V.

COOK, ET AL.                                    JANUARY 24, 2020


      DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION TO COMPEL

   I. A concise statement of the nature of the case

      This action is a prisoner civil rights claim. Plaintiff alleges that he suffers

from gender dysphoria and wants extensive transitioning treatments, including

but not limited to surgical alteration of genitalia, breast augmentation, scalp hair

line modification, body hair removal, hormonal treatments, and other surgical

procedures. Plaintiff alleges that the Defendant has denied any and all such

treatment and that such denial violated his constitutional right to be free form

cruel and unusual punishment. Plaintiff also alleges a state tort claim of

intentional infliction of emotional distress.

   II. A specific verbatim listing of each of the items of discovery sought and
       immediately the reason why the item should be allowed


      Defendant has propounded three interrogatories and four production

requests. The interrogatories are attached as Exhibit 1. The production requests

are attached as Exhibit 2. Attached as Exhibit 3 is plaintiffs response to the

interrogatories, which provided no responsive information. Attached as Exhibit 4
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 3 of 51




is plaintiff's response to the production requests, which provided no production

whatsoever.

      A verbatim listing of each request follows together with the reasons why

the item should be allowed. Also attached are Plaintiffs two responses to the

discovery requests, neither of which makes any objection to the requests and

neither of which provides any compliance.

      a. Interrogatories

      1.      "Identify by name and last known address each person from whom

you ever received any health care treatment, evaluation, or assessment, including

physical and mental health care, emotional health counseling or therapy related

to your sexuality, and for each state the dates thereof and the reasons for the

treatment, evaluation or assessment."

           The reasons this interrogatory should be allowed:

           a. There has been no timely objection;

           b. The claims in this case require an exhaustive examination of

              Plaintiffs medical and emotional health history, especially as it

              relates to sexuality, sexual orientation, and gender self-identification.

              Plaintiffs history includes the murder of his ex-wife's boyfriend

              during the pendency of their dissolution of marriage action. He also

              has two sons. He has claimed in other litigation that he was sexually

              assaulted in prison in 2011. He has claimed that he lived openly as a

              woman for several years prior to his marriage to a woman. He also



                                           2
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 4 of 51




              has described elsewhere certain events in his formative year that are

              part of complex personality structure and must be examined in depth

              by defendant's expert. Given the kind of claims being made the relief

              sought, an exhaustive collection of all of Plaintiffs medial and

              emotions health history is necessary.       Identification of all such

              providers in necessary in order to make appropriate requests for

              records and to identify witnesses to depose and/or call at trial.

      2.      "Identify by name and address each educational institution and

school you ever attended, and the dates of such attendance."

           The reasons this interrogatory should be allowed:

           a. There has been no timely objection.

           b. Identification of all schools and educational institutions attended will

              allow Defendant to seek all school and educational records, which

              may include psychological and school counseling records. They may

              also disclose records that contradict or affirm various claims Plaintiff

              has made about his past, including but not limited to events in his

              formative years. All such information must be examined in depth by

              defendant's expert.

      3.      "Identify by name and address each employer for whom you ever

worked, and for each job state the title you had, describe the job duties you had,

and state the dates you were so employed."

           The reasons this interrogatory should be allowed:



                                           3
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 5 of 51




           a. There has been no timely objection.

           b. Identification of all employers will allow Defendant to seek all

              employment records. The regularity of satisfactory employment, the

              level of unsatisfactory employment or job performance, and the

              nature of job duties one was able to carry out (or not), are

              unquestionably factors to asses in Plaintiffs psychological make-up,

              which is a central aspect of this case. In addition, employment

              records will disclose any work related disciplinary history and will

              likely affirm or contradict plaintiffs' claims of living openly as a

              woman in years before he married a woman and then murdered her

              boyfriend and tried to murder her. All such information must be

              examined in depth by defendant's expert.

           c. Production requests

      1.      "Signed authorization to obtain all medical and health care records

of Plaintiff, including any mental health records, from all health care providers

with whom Plaintiff has ever consulted (copies attached)."

      The reasons this production request should be allowed:

      a.      There has been no timely objection;

      b.      The claims in this case require an exhaustive examination of

              Plaintiffs medical and emotional health history, especially as it

              relates to sexuality, sexual orientation, and gender self-identification.

              Plaintiffs history includes the murder of his ex-wife's boyfriend



                                           4
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 6 of 51




            during the pendency of their dissolution of marriage action. He also

            has two sons. He has claimed in other litigation that he was sexually

            assaulted in prison in 2011. He has claimed that he lived openly as a

            woman for several years prior to his marriage to a woman. He also

            has described elsewhere certain events in his formative year that are

            part of complex personality structure and must be examined in depth

            by defendant's expert. Given the kind of claims being made the relief

            sought, an exhaustive collection of all of Plaintiffs medial and

            emotions health history is necessary.        Identification of all such

            providers in necessary in order to make appropriate requests for

            records and to identify witnesses to depose and/or call at trial.

2.    "Signed authorization to obtain all employment records of Plaintiff from

each employer of Plaintiff since age eighteen."

            The reasons this production request should be allowed:

            a.     There has been no timely objection.

            b.     Identification of all employers will allow Defendant to seek all

                   employment     records.    The    regularity   of   satisfactory

                   employment, the level of unsatisfactory employment or job

                   performance, and the nature of job duties one was able to

                   carry out (or not), are unquestionably factors to asses in

                   Plaintiffs psychological make-up, which is a central aspect of

                   this case. In addition, employment records will disclose any



                                         5
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 7 of 51




                   work related disciplinary history and will likely affirm or

                   contradict plaintiffs' claims of living openly as a woman in

                   years before he married a woman and then murdered her

                   boyfriend and tried to murder her. All such information must

                   be examined in depth by defendant's expert

      3.    "Signed authorization to obtain all records in the possession,

custody or control of each educational institution and school plaintiff has

attended, including all academic, counseling, special education, and health

records."

             The reasons this production request should be allowed:

             a.    There has been no timely objection.

             b.    Identification of all schools and educational institutions

                   attended will allow Defendant to seek all school and

                   educational records, which may include psychological and

                   school counseling records. They may also disclose records

                   that contradict or affirm various claims Plaintiff has made

                   about his past, including but not limited to events in his

                   formative years. All such information must be examined in

                   depth by defendant's expert.

      4.     "All written documents authored by Plaintiff that refer to Plaintiffs

sexual orientation, gender, and/or sexual activity. Signed authorization to obtain

all medical and health care records of Plaintiff."



                                          6
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 8 of 51




           The reasons this production request should be allowed:

                 a.    With respect to this request, the defendant withdraws

                 the last sentence of the fourth production request, as it was

                  obviously a clerical error. Only the production sought in the

                  first sentence is sought by way of this fourth production

                  request. The items sought n th last sentence are sought by

                  other requests, as describe above.

           b.    There has been no timely objection.

           c.    Plaintiff has a long and complex history regarding his sexual

                 identity. He has written complaints, administrative remedy

                 requests, and inmate request forms addressing his sexual

                 orientation, gender and/or sexual activity. He has field another

                 lawsuit alleging sexual abuse by a correctional employee. He

                 has undoubtedly written other things about those issues,

                 including correspondence to his family. Everything he has

                 ever written about his sexual orientation, gender identity and

                 or sexual activity should be produced so that Defendant's

                 expert may assess it in light of all other informant available

                 and thereby render a fully informed opinion regarding

                 plaintiffs   claims.   Moreover,   some   of his   own   written

                 statements may contradict or confirm claims about his sexual

                 identity and/or history that he has made in this case and
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 9 of 51




                    elsewhere. All such information must be examined in depth by

                    defendant's expert.

      WHEREFORE, Plaintiff should order to fully comply with the interrogatories

and production requests.

                                        DEFENDANTS

                                        WILLIAM TONG
                                        ATTORNEY GENERAL

                                     BY: /s/ Thomas J. Davis, Jr.
                                       Thomas J. Davis, Jr.
                                       Assistant Attorney General
                                       110 Sherman Street
                                       Hartford, CT 06105
                                       Federal Bar #ct17835
                                       E-Mail: thomas.davis(&,ct.qov
                                        Tel.: (860) 808-5450
                                       Fax: (860) 808-5591


                                   CERTIFICATION

      I hereby certify that on January 24, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation

of the Court's electronic filing system. Parties may access this filing through the

Court's system. A copy was also sent to the following:

      Nicholas Clark # 355139
      Garner Correctional Institution
      50 Nannawauk Road
      Newtown, CT 06470

                                         /s/ Thomas J. Davis, Jr.
                                        Assistant Attorney General




                                           8
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 10 of 51




 EXHIBIT 1
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 11 of 51




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF CONNECTICUT

NICHOLAS CLARK                            CIVIL NO. 3:19CV00575 (VLB)

    v.

COOK, ET AL.                              NOVEMBER 1,2019

                      REQUEST FOR INTERROGATORIES

      Pursuant to fed. R. Civ. P. 33, the Defendant requests that the Plaintiff

answer the following interrogatories, under oath, within thirty (30) days of the

date hereof:



         I. Identify by name and last known address each person from whom

         you ever received any health care treatment, evaluation, or assessment,

         including physical and mental health care, emotional health counselling,

         or therapy relayed to your sexuality, and for each state the dates there

         of and the reason for the treatment, evaluation or assessment.

         Answer:
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 12 of 51




     2. Identify by name and address each educational institution and school

        you ever attended, and the dates of such attendance.

        Answer:




      3. Identify by name and address each employer for whom you ever

         worked, and for each job state the title you had, describe the job duties

         you had, and state the dates you were so employed.




                                        2
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 13 of 51




                                        DEFENDANT
                                        Dr. Gerald Valletta
                                        WILLIAM TONG
                                        ATTORNEY GENERAL

                                     BY: Is! Thomas J. Davis, Jr.
                                       Thomas J. Davis, Jr.
                                       Assistant Attorney General
                                       110 Sherman Street
                                        Hartford, CT 06105
                                        Federal Bar #ct17835
                                        E-Mail: thomas.davis(@,ct.gov
                                        Tel.: (860) 808-5450
                                        Fax: (860) 808-5591



                                    CERTIFICATION
       I hereby certify that on November 1, 2019, a copy of the foregoing was filed
 electronically. Notice of this filing will be sent by e-mail to all parties by operation
 of the Court's electronic filing system. Parties may access this filing through the
 Courts system. A copy was also mailed to the following:
        Nicholas Clark, Inmate #355139
        Garner Correctional Institution
        50 Nannawauk Road
        P.O. Box 51500
        Newtown, CT 06470
                                           /s/ Thomas J. Davis, Jr.
                                          Thomas J. Davis, Jr.
                                          Assistant Attorney General




                                            3
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 14 of 51




 EXHIBIT 2
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 15 of 51




                         UNITED STATES DISTRICT COURT

                            DISTRICT OF CONNECTICUT

NICHOLAS CLARK                               CIVIL NO. 3:19CV00575 (VLB)

    V.

COOK, ET AL.                                  NOVEMBER 1,2019

                            REQUEST FOR PRODUCTION

      Pursuant to fed. R. Civ. P. 34, the Defendant requests that the Plaintiff

produce the following documents within thirty (30) days:



      1. Signed authorization to obtain all medical and health care records of

           Plaintiff, including any mental health and counseling records, from all

           health care providers with whom Plaintiff has ever consulted (copies

           attached).




         2. Signed authorization to obtain all employment records of Plaintiff from

            each employer of Plaintiff since age eighteen.
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 16 of 51




     3. Signed authorization to obtain all records in the possession, custody or

        control of each educational institution and school plaintiff has attended,

        including all academic, counseling, special education, and health

        records.




      4. All written documents authored by Plaintiff that refer to Plaintiffs sexual

         orientation, gender, and/or sexual activity. Signed authorization to

         obtain all medical and health care records of Plaintiff.




                                      DEFENDANT
                                      Dr. rzc=rnld Valletta

                                      WILLIAM TONG
                                      ATTORNEY GENERAL


                                   BY: Is! Thomas J. Davis, Jr.
                                     Thomas J. Davis, Jr.
                                     Assistant Attorney General
                                     110 Sherman Street
                                     Hartford, CT 06105
                                     Federal Bar #ct17835
                                      E-Mail: thomas.davisct.cmv
                                      Tel: (860) 808-5450
                                      Fax: (860) 808-5591




                                          2
        Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 17 of 51



UGOikli\.!
      HEALTH
                                                                                             (Patient Identification)

 Authorization to Obtain and/or Disclose Health Information
1.     I hereby authorize UConn Health to disclose and/or obtain my individually identifiable health information as described
       here to the person/organization named below. I understand that this authorization is voluntary and that it may include
       information relating to AIDS, HIV infection, behavioral health services/psychiatric care, treatment for alcohol
       and/or drug abuse.
PATIENT'S NAME: Nicholas Clark                                                                       DATE OF BIRTH: 04/04/1976

ADDRESS': Garner Correctional Institution, 50 Nannawauk Road                E-MAIL ADDRESS:

                                                                                                     PHONE NUMBER:


2. Dates of Service                                                                               ARE YOU A VETERAN?            Y    N
3. Information: 2 to be disclosed or rj to be obtained (PLEASE CHECK INFORMATION NEEDED BELOW)
       El Discharge Summary                       0 Radiology films
       El History & physical examination          [i] Radiology reports                            •
       al Consultation reports                    El Inpatient record, including Psychiatric Inpatient
       [5a Emergency Dept record                  Ell Laboratory tests
       0 Rehabilitation Dept. notes               E Outpatient clinic notes- List clinic here:
       2 Outpatient Behavioral Health notes       0 University Dentists notes/Dental Clinic notes
       2 Entire record (ONLY when subsections of the record will not serve the intended purpose of the disclosure.)
       [II Other (please specify):
4. Please DO NOT release the following information:

5. I am requesting that this information be disclosed 0 / obtained 0 for the purpose of (i.e. Legal reasons, continued
   care, insurance, another medical opinion, Worker's compensation, research, personal use, Social Security):
        Legal

6. Name of the person(s)/organization(s): To whom the disclosure is to be made E or
                                          From whom the information is to be obtained 0

        For release to PATIENTS only specify: ID Paper Copies          El Electronic format (for electronically kept records only)
                                                                          List preferred electronic format:
        Paper copies will be provided unless otherwise specified

        f the disclosure is made to or obtained from more than one person/organization        for the same purpose, more than one
        entry may be made below.
         NAME Thomas J. Davis, Jr., MG                                                                    PHONE NUMBER860-808-5450

          ADDRESS Office of the Attorney General, 110 Sherman Street

          CITY Hartford                                                     STATE CT           ZIP    06105

          NAME                                                                                            RHONE NUMBER

         ADDRESS
         —
          CITY                                                              STATE              ZIP

 7. If authorization is to obtain information, please provide information to:
    UConn Health                                     Provider Name:
    Department:                              Mail Code:             Phone Number:                                  Fax.
    Address:                                                                                                       Zip code:

     8. Name and relationship to patient of individual authorized to pick up record(s) being released from the facility:




       II III11111
             c ,  )1, 11                                    HCH-551 Eff. 7/03 Rev. 7/04, 9/06, 8/11,1/12, 9/13, 1/16, 6/16 Page 1 of 2 DS
      Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 18 of 51



UCTV.
 HEALTH
                                                                                                    (Patient Identification)

 Authorization to Obtain and/or Disclose Health Information
9.    This authorization may be revoked in writing to the Director of Health Information Management at any time, except to
      the extent that action has already been taken in reliance on this authorization. This authorization shall automatically
      expire 6 months from the date of signature unless otherwise specified in the space provided here.
      DATE OF EXPIRATION:

10. I may inspect and copy the information to be used and disclosed under this authorization and that I may receive a copy of
    this signed authorization form. There may be a fee associated with producing the records, not to exceed what
    Connecticut State law authorizes.

11. UConn Health, its employees, officers and physicians are hereby released from any legal responsibility or liability for
    disclosure of the above information to the extent indicated and authorized herein.
12. UConn Health may not condition treatment on the provision of this authorization except in cases of research-related
    treatment protocols or studies being conducted by outside third parties through UConn Health. In such cases, specific
    authorization for the research-related treatment protocols/studies must be signed as a condition of participation. In cases
    where UC6nn Health is requested by a third party to create health information solely for the purpose of sharing that
    information with the party that requested it, I understand that I must sign this authorization.
13. Notice to Recipients: As the recipient of this information, you may use this information only for the stated purpose. You
    may disclose this information to another party ONLY:
         •        With written authorization from the patient or his or her legal representative;
         •        As required or authorized by state and/or federal law; or
         •        If urgently needed for the patient's continued care.
    If this disclosure contains information relating to HIV, behavioral health, alcohol or drug abuse education,
    training, treatment, rehabilitation, or research, the following shall apply: This information has been disclosed to
    you from records whose confidentiality is protected by federal law. Federal regulations (Title 42 CFR Part 2) and
    Connecticut General Statutes (Ch. 368x) prohibit you from making any further disclosure of it without the
    specific written consent of the person to whom it pertains, or as otherwise permitted by such regulations. A
    general authorization for the release of medical or other information is NOT sufficient for this purpose.
14. Notice to Individual Requesting the Disclosure:
    Your signature below indicates that you understand that if the organization authorized to receive the information is not a
    health care provider or health plan, and the information disclosed is NOT protected by Title 42 CFR Part 2 and Ch. 368x,
    then the released information may no longer be protected by the HIPAA Federal Privacy Regulations.


       Printed Name of Patient


       Signature of Patient or Legal Representative                                             Date/Time


       Printed name of Legal Representative *                                                     Relationship to Patient
       " A copy of the personal representative's legal authority to act on behalf of the patient is attached.


       Signature of Individual Picking up Record                                                 Relationship to Patient

       For Office Use Only
        Sign & Date
        Check identification
        Date records needed by:
        Charges:
        Copy of Authorization was provided to patient

 NOTES: **(When using this form in the Laboratory, a physician signature is required to disclose results to anyone.)


                                    Physician Signature                                                                Date/Time

     PLEASE MAIL COMPLETED FORM TO: RELEASE OF INFORMATION, HEALTH INFORMATION MANAGEMENT
      DEPARTMENT MAIL CODE 2260, 263 FARMINGTON AVE, FARMINGTON, CT 06030
      Questions? Please call 860-679-2787. For East Hartford and West Hartford related requests call 860-523-3774.

                                                                 HCH-551 Eff. 7/03 Rev. 7/04, 9/06, 8/11,1/12, 9/13, 1/16, 6/16 Page 2 of 2 DS
            Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 19 of 51

;.'




                                     UNITED STATES DISTRICT COURT

                                        DISTRICT OF CONNECTICUT

      NICHOLAS CLARK                                           CIVIL NO. 3:19CV00575 (VLB)

             V.


      COOK, ET AL                                              NOVEMBER 1, 2019

      AUTHORIZATION FOR RELEASE OF EDUCATIONAL RECORDS

      TO:



      RE: Nicholas Clark
          Date of Birth: 04/04/1976
          Social Security No.

              I, Nicholas Clark, authorize                               School/University, to release to the

      Attorney General for the State of Connecticut, any and all records in your possession, custody, or

      control concerning Nicholas Clark.

              This authorization is intended to permit disclosure of all records and privileged

      communication otherwise protected from disclosure by the Family Educational Rights and

      Privacy Act (FERPA), 20 U.S.C. § 1232G; 34 CFR Part 99 and/or Connecticut General Statutes

      § 10-15b.

                  The information to be disclosed is for the purpose of prosecuting and/or defending the

      above-captioned claim. This authorization shall be valid for the duration of the above-captioned

      claim and any civil action which may result and covers any and all activities, proceedings or

      events related thereto.



                  A photocopy of this authorization shall be in all respects sufficient as an original.
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 20 of 51




 Dated at                      , Connecticut, this     day of                ,2019.




                                      Nicholas Clark




  Subscribed to before me on this       day of                  ,2019.




                                       Commissioner of the Superior Court/
                                       Notary Public

                                       My Commission Expires:




                                           2
    Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 21 of 51




                           UNITED STATES DISTRICT COURT

                               DISTRICT OF CONNECTICUT


NICHOLAS CLARK                                       CIVIL NO. 3:19CV00575 (VLB)

      V.

COOK, ET AL.                                         NOVEMBER 1, 2019

              AUTHORIZATION FOR RELEASE OF MEDICAL RECORDS


Patient/Client name: Nicholas Clark                  DOB:04/04/1976
                                                     SSN:

I, Nicholas Clark, hereby authorize                                                      of

(Address)                                                                                       , to
release my medical and mental health records including a copy of my complete and entire mental
and physical health record, all records for my care and treatment, including psychiatric and
emergency room records, nursing notes, laboratory results (individually copied), pathology
reports, x-ray reports, films, all consent forms, and a copy of the bill for services rendered to
Assistant Attorney General Thomas J. Davis, Jr. and/or her/his designated representative.

If any of the information to be released constitutes a psychiatric communication or a
communication with a psychologist, this release will serve as my written release of that
psychiatric/psychological information, and such a refusal will in no way jeopardize my right to
continue to obtain treatment, unless disclosure is otherwise permitted by law or necessary for
treatment.

If any of the information to be released relates to treatment for alcohol and drug abuse, I
understand that there are special requirements for my consent to release as found in Part 2 of
Title 42 of the,C.F.R., which prohibits the further release of that information without my consent,
as referenced in the federal regulations, or as otherwise permitted by law.

           TO THE RECIPIENT OF THESE MATERIALS:

        In the event that any of the disclosed information includes HIV/AIDs information, this is
protected under state law as follows:

        This information has been disclosed to you from records whose confidentiality is
protected by state law. State law prohibits you from making any further disclosure of it without
the specific written consent of the person to whom it pertains, or as otherwise permitted by said
    Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 22 of 51




law. A general authorization for the release of medical or other information is NOT sufficient
for this purpose." Any oral disclosure shall be accompanied or followed by the above notice.
See Connecticut General Statute section 19a-585.

PSYCHIATRIC COMMUNICATIONS: If the released material contains confidential
psychiatric communication, as designated in C.G.S. sections 52-146d through 52-1461, inclusive,
please note the following:

       "The confidentiality of this record is required under chapter 899 of the
       Connecticut general statutes. This material shall not be transmitted to anyone
       without written consent or other authorization as provided in the aforementioned
       statutes." See Connecticut General Statute section 52-146i.

ALCOHOL AND/OR DRUG TREATMENT RECORDS:

        "This information has been disclosed to you from records protected by Federal
        confidentiality rules (42 CFR Part 2). The Federal rules prohibit you from making
        any further disclosure of this information unless further disclosure is expressly
        permitted by the written consent of the person to whom it pertains or as otherwise
        permitted by 42 CFR part 2. A general authorization for the release of medical or
        other information is NOT sufficient for this purpose. The Federal rules restrict
        any use of the information to criminally investigate or prosecute any alcohol or
        drug abuse patient." See 42 C.F.R. § 2.32; Connecticut General Statute section
        17a-688.

       This authorization is valid for one year from the date of signing, unless and until it is
revoked, in writing, and properly presented to the keeper of records.

A photocopy of this authorization shall be as valid as the original.

Notice to individual Requesting the Disclosure:

 Your signature below indicates that you understand that if the organization authorized to receive
 the information is not a health care provider or health plan, and the information disclosed is
 NOT protected by Title 42 CFR Part 2 and Ch. 368x, then the released information may no
 longer be protected by the HIP.AA Federal Privacy Regulations.




 Signature of Patient/Client                                 Date:
 of his/her authorized representative,
 parent or guardian [if a minor]
 (specify relationship to patient/client)
    Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 23 of 51




                           UNITED STATES DISTRICT COURT

                              DISTRICT OF CONNECTICUT


NICHOLAS CLARK                                       CIVIL NO. 3:19CV00575 (VLB)

     V.

COOK, ET AL.                                         NOVEMBER 1, 2019

             AUTHORIZATION FOR RELEASE OF MEDICAL RECORDS


Patient/Client name: Nicholas Clark                  DOB:04/04/1976
                                                     SSN:

I, Nicholas Clark, hereby authorize                                                      of

(Address)                                                                                       , to
release my medical and mental health records including a copy of my complete and entire mental
and physical health record, all records for my care and treatment, including psychiatric and
emergency room records, nursing notes, laboratory results (individually copied), pathology
reports, x-ray reports, films, all consent forms, and a copy of the bill for services rendered to
Assistant Attorney General Thomas J. Davis, Jr. and/or her/his designated representative.

If any of the information to be released constitutes a psychiatric communication or a
communication with a psychologist, this release will serve as my written release of that
psychiatric/psychological information, and such a refusal will in no way Seopardize my right to
continue to obtain treatment, unless disclosure is otherwise peimitted by law or necessary for
treatment.

If any of the information to be released relates to treatment for alcohol and drug abuse, I
understand that there are special requirements for my consent to release as found in Part 2 of
Title 42 of the C.F.R., which prohibits the further release of that information withOut my consent,
as referenced in the federal regulations, or as otherwise permitted by law.

          TO THE RECIPIENT OF THESE MATERIALS:

        In the event that any of the disclosed information includes HIV/AIDs information, this is
'protected under state law as follows:

       "This information has been disclosed to you from records whose confidentiality is
protected by state law. State law prohibits you from making any further disclosure of it without
the specific written consent of the person to whom it pertains, or as otherwise permitted by said
     Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 24 of 51




law. A general authorization for the release of medical or other infoimation is NOT sufficient
for this purpose." Any oral disclosure shall be accompanied or followed by the above notice.
See Connecticut General Statute section 19a-585.

PSYCHIATRIC COMMUNICATIONS: If the released material contains confidential
psychiatric communication, as designated in C.G.S. sections 52-146d through 52446i, inclusive,
please note the following:

       "The confidentiality of this record is required under chapter 899 of the
       Connecticut general statutes. This material shall not be transmitted to anyone
       without written consent or other authorization as provided in the aforementioned
       statutes." See Connecticut General Statute section 52-146i.

ALCOHOL AND/OR DRUG TREATMENT RECORDS:

        "This information has been disclosed to you from records protected by Federal
        confidentiality rules (42 CFR Part 2). The Federal rules prohibit you from making
        any further disclosure of this information unless further disclosure is expressly
        permitted by the written consent of the person to whom it pertains or as otherwise
        permitted by 42 CFR part 2. A general authorization for the release of medical or
        other information is NOT sufficient for this purpose. The Federal rules restrict
        any use of the information to criminally investigate or prosecute any alcohol or
        drug abuse patient." See 42 C.F.R. § 2.32; Connecticut General Statute section
        17a-688.

      This authorization is valid for one year from the date of signing, unless and until it is
revoked, in writing, and properly presented to the keeper of records.

A photocopy of this authorization shall be as valid as the original.

Notice to individual Requesting the Disclosure:

 Your signature below indicates that you understand that if the organization authorized to receive
 the information is not a health care provider or health plan, and the information disclosed is
 NOT protected by Title 42 CFR Part 2 and Ch. 368x, then the released information may no
 longer be protected by the HIPAA Federal Privacy Regulations.




 Signature of Patient/Client                                 Date:
 of his/her authorized representative,
 parent or guardian [if a minor]
 (specify relationship to patient/client)
    Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 25 of 51




                           UNITED STATES DISTRICT COURT

                               DISTRICT OF CONNECTICUT


NICHOLAS CLARK                                       CIVIL NO. 3:19CV00575 (VLB)

     V.

COOK, ET AL.                                         NOVEMBER 1, 2019

             AUTHORIZATION FOR RELEASE OF MEDICAL RECORDS


Patient/Client name: Nicholas Clark                  DOB:04/04/1976
                                                     SSN:

I, Nicholas Clark, hereby authorize                                                      of

(Address)                                                                                       , to
release my medical and mental health records including a copy of my complete and entire mental
and physical health record, all records for my care and treatment, including psychiatric and
emergency room records, nursing notes, laboratory results (individually copied), pathology
reports, x-ray reports, films, all consent forms, and a copy of the bill for services rendered to
Assistant Attorney General Thomas J. Davis, Jr. and/or her/his designated representative.

If any of the information to be released constitutes a psychiatric communication or a
communication with a psychologist, this release will serve as my written release of that
psychiatric/psychological information, and such a refusal will in no way jeopardize my right to
continue to obtain treatment, unless disclosure is otherwise permitted by law or necessary for
treatment.

If any of the information to be released relates to treatment for alcohol and drug abuse, I
understand that there are special requirements for my consent to release as found in Part 2 of
Title 42 of the C.F.R., which prohibits the further release of that information without my consent,
as referenced in the federal regulations, or as otherwise permitted by law.

          TO THE RECIPIENT OF THESE MATERIALS:

       In the event that any of the disclosed information includes HIV/AIDs information, this is
protected under state law as follows:

       "This infoimation has been disclosed to you from records whose confidentiality is
protected by state law. State law prohibits you from making any further disclosure of it without
the specific written consent of the person to whom it pertains, or as otherwise permitted by said
    Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 26 of 51




law. A general authorization for the release of medical or other information is NOT sufficient
for this purpose." Any oral disclosure shall be accompanied or followed by the above notice.
See Connecticut General Statute section 19a-585.

PSYCHIATRIC COMMUNICATIONS: If the released material contains confidential
psychiatric communication, as designated in C.G.S. sections 52-146d through 52-146i, inclusive,
please note the following:

       "The confidentiality of this record is required under chapter 899 of the
       Connecticut general statutes. This material shall not be transmitted to anyone
       without written consent or other authorization as provided in the aforementioned
       statutes." See Connecticut General Statute section 52-146i.

ALCOHOL AND/OR DRUG TREATMENT RECORDS:

       "This information has been disclosed to you from records protected by Federal
       confidentiality rules (42 CFR Part 2). The Federal rules prohibit you from making
       any further disclosure of this information unless further disclosure is expressly
       peunitted by the written consent of the person to whom it pertains or as otherwise
       permitted by 42 CFR part 2. A general authorization for the release of medical or
       other information is NOT sufficient for this purpose. The Federal rules restrict
       any use of the information to criminally investigate or prosecute any alcohol or
       drug abuse patient." See 42 C.F.R. § 2.32; Connecticut General Statute section
       17a-688.

       This authorization is valid for one year from the date of signing, unless and until it is
revoked, in writing, and properly presented to the keeper of records.

A photocopy of this authorization shall be as valid as the original.

Notice to individual Requesting the Disclosure:

 Your signature below indicates that you understand that if the organization authorized to receive
 the information is not a health care provider or health plan, and the information disclosed is
,NOT protected by Title 42 CFR Part 2 and Ch. 368x, then the released information may no
 longer be protected by the HIPAA Federal Privacy Regulations.




 Signature of Patient/Client                                Date:
 of his/her authorized representative,
 parent or guardian [if a minor]
 (specify relationship to patient/client)
    Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 27 of 51




                           UNITED STATES DISTRICT COURT

                               DISTRICT OF CONNECTICUT


NICHOLAS CLARK                                       CIVIL NO. 3:19CV00575 (VLB)

     V.

COOK, ET AL.                                         NOVEMBER 1, 2019

             AUTHORIZATION FOR RELEASE OF MEDICAL RECORDS


Patient/Client name: Nicholas Clark                  DOB: 04/0411976
                                                     SSN:

I, Nicholas Clark, hereby authorize                                                      of

(Address)                                                                                       , to
release my medical and mental health records including a copy of my complete and entire mental
and physical health record, all records for my care and treatment, including psychiatric and
emergency room records, nursing notes, laboratory results (individually copied), pathology
reports, x-ray reports, films, all consent forms, and a copy of the bill for services rendered to
Assistant Attorney General Thomas J. Davis, Jr. and/or her/his designated representative.

If any of the information to be released constitutes a psychiatric communication or a
communication with a psychologist, this release will serve as my written release of that
psychiatric/psychological information, and such a refusal will in no way jeopardize my right to
continue to obtain treatment, unless disclosure is otherwise permitted by law or necessary for
treatment.

If any of the information to be released relates to treatment for alcohol and drug abuse, I
understand that there are special requirements for my consent to release as found in Part 2 of
Title 42 of the C.F.R., which prohibits the further release of that information without my consent,
as referenced in the federal regulations, or as otherwise permitted by law.

          TO THE RECIPIENT OF THESE MATERIALS:

       In the event that any of the disclosed information includes HIV/AlDs information, this is
protected under state law as follows:

        This information has been disclosed to you from records whose confidentiality is
protected by state law. State law prohibits you from making any further disclosure of it without
the specific written consent of the person to whom it pertains, or as otherwise permitted by said
     Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 28 of 51




law. A general authorization for the release of medical or other information is NOT sufficient
for this purpose." Any oral disclosure shall be accompanied or followed by the above notice.
See Connecticut General Statute section 19a-585.

PSYCHIATRIC COMMUNICATIONS: If the released material contains confidential
psychiatric communication, as designated in C.G.S. sections 52-146d through 52-146i, inclusive,
please note the following:

       "The confidentiality of this record is required under chapter 899 of the
       Connecticut general statutes. This material shall not be transmitted to anyone
       without written consent or other authorization as provided in the aforementioned
       statutes." See Connecticut General Statute section 52-146i.

ALCOHOL AND/OR DRUG TREATMENT RECORDS:

       "This information has been disclosed to you from records protected by Federal
       confidentiality rules (42 CFR Part 2). The Federal rules prohibit you from making
       any further disclosure of this information unless further disclosure is expressly
       permitted by the written consent of the person to whom it pertains or as otherwise
       permitted by 42 CFR part 2. A general authorization for the release of medical or
       other information is NOT sufficient for this purpose. The Federal rules restrict
       any use of the information to criminally investigate or prosecute any alcohol or
       drug abuse patient." See 42 C.F.R. § 2.32; Connecticut General Statute section
       17a-688.

       This authorization is valid for one year from the date of signing, unless and until it is
revoked, in writing, and properly presented to the keeper of records.

A photocopy of this authorization shall be as valid as the original.

Notice to Individual Requesting the Disclosure:

 Your signature below indicates that you understand that if the organization authorized to receive
 the information is not a health care provider or health plan, and the information disclosed is
 NOT protected by Title 42 CFR Part 2 and Ch. 368x, then the released information may no
 longer be protected by the HIPAA Federal Privacy Regulations.




 Signature of Patient/Client                                Date:
 of his/her authorized representative,
 parent or guardian [if a minor]
 (specify relationship to patient/client)
    Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 29 of 51




                           UNITED STATES DISTRICT COURT

                              DISTRICT OF CONNECTICUT


NICHOLAS CLARK                                      CIVIL NO. 3:19CV00575 (VLB)

     V.


COOK, ET AL.                                        NOVEMBER 1, 2019

             AUTHORIZATION FOR RELEASE OF MEDICAL RECORDS


Patient/Client name: Nicholas Clark                 DOB:04/04/1976
                                                    SSN:

I, Nicholas Clark, hereby authorize                                                      of

(Address)                                                                                      , to
release my medical and mental health records including a copy of my complete and entire mental
and physical health record, all records for my care and treatment, including psychiatric and
emergency room records, nursing notes, laboratory results (individually copied), pathology
reports, x-ray reports, films, all consent forms, and a copy of the bill for services rendered to
Assistant Attorney General Thomas J. Davis, Jr. and/or her/his designated representative.

If any of the information to be released constitutes a psychiatric communication or a
communication with a psychologist, this release will serve as my written release of that
psychiatric/psychological information, and such a refusal will in no way jeopardize my right to
continue to obtain treatment, unless disclosure is otherwise permitted by law or necessary for
treatment.

If any of the information to be released relates to treatment for alcohol and drug abuse, I
understand that there are special requirements for my consent to release as found in Part 2 of
Title 42 of the C.F.R., which prohibits the further release of that information without my consent,
as referenced in the federal regulations, or as otherwise permitted by law.

          TO THE RECIPIENT OF THESE MATERIALS:

       In the event that any of the disclosed information includes HIV/AlDs information, this is
protected under state law as follows:

        This information has been disclosed to you from records whose confidentiality is
protected by state law. State law prohibits you from making any further disclosure of it without
the specific written consent of the person to whom it pertains, or as otherwise permitted by said
    Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 30 of 51




law. A general authorization for ,the release of medical or other information is NOT sufficient
for this purpose." Any oral disclosure shall be accompanied or followed by the above notice.
See Connecticut General Statute section 19a-585.

PSYCHIATRIC COMMUNICATIONS: If the released material contains confidential
psychiatric communication, as designated in C.G.S. sections 52-146d through 52-146i, inclusive,
please note the following:

       "The confidentiality of this record is required under chapter 899 of the
       Connecticut general statutes. This material shall not be transmitted to anyone
       without written consent or other authorization as provided in the aforementioned
       statutes." See Connecticut General Statute section 52-146i.

ALCOHOL AND/OR DRUG TREATMENT RECORDS:

       "This infolination has been disclosed to you from records protected by Federal
       confidentiality rules (42 CFR Part 2). The Federal rules prohibit you from making
       any further disclosure of this information unless further disclosure is expressly
       permitted by the written consent of the person to whom it pertains or as otherwise
       permitted by 42 CFR part 2. A general authorization for the release of medical or
       other information is NOT sufficient for this purpose. The Federal rules restrict
       any use of the information to criminally investigate or prosecute any alcohol or
       drug abuse patient." See 42 C.F.R. § 2.32; Connecticut General Statute section
       17a-688.

      This authorization is valid for one year from the date of signing, unless and until it is
revoked, in writing, and properly presented to the keeper of records.

A photocopy of this authorization shall be as valid as the original.

 Notice to individual Requesting the Disclosure:

 Your signature below indicates that you understand that if the organization authorized to receive
 the information is not a health care provider or health plan, and the information disclosed is
 NOT protected by Title 42 CFR Part 2 and Ch. 368x, then the released information may no
 longer be protected by the HIPAA Federal Privacy Regulations.




 Signature of Patient/Client                                Date:
 of his/her authorized representative,
 parent or guardian [if a minor]
 (specify relationship to patient/client)
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 31 of 51




                          UNITED STATES DISTRICT COURT

                              DISTRICT OF CONNECTICUT

NICHOLAS CLARK                                          CIVIL NO. 3:19CV00575 (VLB)

      V.

COOK, ET AL.                                             NOVEMBER 1, 2019


        AUTHORIZATION FOR RELEASE OF EMPLOYMENT RECORDS

TO:


RE:     Nicholas Clark
        Date of Birth: 04/04/1976
        Social Security No.


        Pursuant to Conn. Gen. Stat. § 31-128f, you are hereby authorized and requested

to furnish to and the Office of the Attorney General for the State of Connecticut, any and

all employment records regarding the above-referenced individual, including, but not

limited to, any and all information contained in the individual's personnel file, and any

and all medical records concerning the individual.

           A photocopy of this authorization shall be in all respects sufficient as an original.

           Dated at                        , Connecticut, this     day of

2019.


                                                          Nicholas Clark

           Subscribed to before me on this           day of                    2019.



                                          Commissioner Of the Superior Court
                                          Notary Public
                                          My Commission Expires On:
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 32 of 51




                              UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT

NICHOLAS CLARK                                              CIVIL NO. 3:19CV00575 (VLB)

      V
          .




COOK, ET AL.                                                NOVEMBER 1, 2019


          AUTHORIZATION FOR RELEASE OF EMPLOYMENT RECORDS

TO:


RE:       Nicholas Clark
          Date of Birth: 04/04/1976
          Social Security No.


              Pursuant to Conn. Gen. Stat. § 31-128f, you are hereby authorized and requested

to furnish to and the Office of the Attorney General for the State of Connecticut, any and

all employment records regarding the above-referenced individual, including, but not

limited to, any and all information contained in the individual's personnel file, and any

and all medical records concerning the individual.

              A photocopy of this authorization shall be in all respects sufficient as an original.

              Dated at                        , Connecticut, this     day of

2019.


                                                             Nicholas Clark

              Subscribed to before me on this           day of                    2019.



                                             Commissioner of the Superior Court
                                             Notary Public
                                             My Commission Expires On:
 Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 33 of 51




                           UNITED STATES DISTRICT COURT

                              DISTRICT OF CONNECTICUT

NICHOLAS CLARK                                           CIVIL NO. 3:19CV00575 (VLB)

      V.


COOK, ET AL.                                             NOVEMBER 1, 2019


        AUTHORIZATION FOR RELEASE OF EMPLOYMENT RECORDS

TO:


RE:     Nicholas Clark
        Date of Birth: 04/04/1976
        Social Security No.


        Pursuant to Conn. Gen. Stat. § 31-128f, you are hereby authorized and requested

to furnish to and the Office of the Attorney General for the State of Connecticut, any and

all employment records regarding the above-referenced individual, including, but not

limited to, any and all information contained in the individual's personnel file, and any

and all medical records concerning the individual.

           A photocopy of this authorization shall be in all respects sufficient as an original.

           Dated at                        , Connecticut, this     day of

2019.


                                                          Nicholas Clark

           Subscribed to before me on this           day of                    2019.



                                          Commissioner of the Superior Court
                                          Notary Public
                                          My Commission Expires On:
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 34 of 51




                          UNITED STATES DISTRICT COURT

                              DISTRICT OF CONNECTICUT

NICHOLAS CLARK                                           CIVIL NO. 3:19CV00575 (VLB)

      V.

COOK, ET AL.                                             NOVEMBER 1, 2019


        AUTHORIZATION FOR RELEASE OF EMPLOYMENT RECORDS

TO:


RE:     Nicholas Clark
        Date of Birth: 04/04/1976
        Social Security No.


        Pursuant to Conn. Gen. Stat. § 31-128f, you are hereby authorized and requested

to furnish to and the Office of the Attorney General for the State of Connecticut, any and

all employment records regarding the above-referenced individual, including, but not

limited to, any and all information contained in the individual's personnel file, and any

and all medical records concerning the individual.

           A photocopy of this authorization shall be in all respects sufficient as an original.

           Dated at                        , Connecticut, this     day of

2019.


                                                          Nicholas Clark

           Subscribed to before me on this           day of                    2019.



                                          Commissioner of the Superior Court
                                          Notary Public
                                          My Commission Expires On:
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 35 of 51




                          UNITED STATES DISTRICT COURT

                              DISTRICT OF CONNECTICUT

NICHOLAS CLARK                                          CIVIL NO. 3:19CV00575 (VLB)

      V.

COOK, ET AL.                                             NOVEMBER 1, 2019


        AUTHORIZATION FOR RELEASE OF EMPLOYMENT RECORDS

TO:


RE:     Nicholas Clark
        Date of Birth: 04/04/1976
        Social Security No.


        Pursuant to Conn. Gen. Stat. § 31-128f, you are hereby authorized and requested

to furnish to and the Office of the Attorney General for the State of Connecticut, any and

all employment records regarding the above-referenced individual, including, but not

limited to, any and all information contained in the individual's personnel file, and any

and all medical records concerning the individual.

           A photocopy of this authorization shall be in all respects sufficient as an original.

           Dated at                        , Connecticut, this     day of

2019.


                                                          Nicholas Clark

           Subscribed to before me on this           day of                    2019.



                                          Commissioner of the Superior Court
                                          Notary Public
                                          My Commission Expires On:
      Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 36 of 51




                               UNITED STATES DISTRICT COURT

                                  DISTRICT OF CONNECTICUT

NICHOLAS CLARK                                           CIVIL NO. 3:19CV00575 (VLB)

       V.

COOK, ET AL.                                             NOVEMBER 1, 2019

        AUTHORIZATION FOR RELEASE OF EDUCATIONAL RECORDS

TO:



RE: Nicholas Clark
    Date of Birth: 04/04/1976
    Social Security No.

        I, Nicholas Clark, authorize                               School/University, to release to the

Attorney General for the State of Connecticut, any and all records in your possession, custody, or

control concerning Nicholas Clark.

        This authorization is intended to permit disclosure of all records and privileged

communication otherwise protected from disclosure by the Family Educational Rights and

Privacy Act (FERPA), 20 U.S.C. § 1232G; 34 CFR Part 99 and/or Connecticut General Statutes

§ 10-15b.

            The information to be disclosed is for the purpose of prosecuting and/or defending the

above-captioned claim. This authorization shall be valid for the duration of the above-captioned

claim and any civil action which may result and covers any and all activities, proceedings or

events related thereto.



            A photocopy of this authorization shall be in all respects sufficient as an original.
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 37 of 51




  Dated at                     , Connecticut, this     day of               , 2019.




                                      Nicholas Clark




  Subscribed to before me on this       day of                  , 2019.




                                      Commissioner of the Superior Court/
                                      Notary Public

                                       My Commission Expires:




                                           2
      Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 38 of 51




                              UNITED STATES DISTRICT COURT

                                  DISTRICT OF CONNECTICUT

NICHOLAS CLARK                                          CIVIL NO. 3:19CV00575 (VLB)

      V.

COOK, ET AL.                                            NOVEMBER 1, 2019

       AUTHORIZATION FOR RELEASE OF EDUCATIONAL RECORDS

TO:



RE: Nicholas Clark
    Date of Birth: 04/04/1976
    Social Security No.

        I, Nicholas Clark, authorize                              School/University, to release to the

Attorney General for the State of Connecticut, any and all records in your possession, custody, or

control concerning Nicholas Clark.

        This authorization is intended to permit disclosure of all records and privileged

communication otherwise protected from disclosure by the Family Educational Rights and

Privacy Act (FERPA), 20 U.S.C. § 1232G; 34 CFR Part 99 and/or Connecticut General Statutes

§ 10-15b.

           The information to be disclosed is for the purpose of prosecuting and/or defending the

above-captioned claim. This authorization shall be valid for the duration of the above-captioned

claim and any civil action which may result and covers any and all activities, proceedings or

events related thereto.



           A photocopy of this authorization shall be in all respects sufficient as an original.
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 39 of 51




 Dated at                      , Connecticut, this     day of                 , 2019.




                                      Nicholas Clark




  Subscribed to before me on this       day of                  , 2019.




                                      Commissioner of the Superior Court/ •
                                      Notary Public

                                       My Commission Expires:




                                           2
      Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 40 of 51




                              UNITED STATES DISTRICT COURT

                                  DISTRICT OF CONNECTICUT

NICHOLAS CLARK - - - -                                  CIVIL NO. 349CV00575 (VLB)                 _

      V.

COOK, ET AL.                                            NOVEMBER 1, 2019

       AUTHORIZATION FOR RELEASE OF EDUCATIONAL RECORDS

TO:



RE: Nicholas Clark
    Date of Birth: 04/04/1976
    Social Security No.

        I, Nicholas Clark, authorize                              School/University, to release to the

Attorney General for the State of Connecticut, any and all records in your possession, custody, or

control concerning Nicholas Clark.

        This authorization is intended to permit disclosure of all records and privileged

communication otherwise protected from disclosure by the Family Educational Rights and

Privacy Act (FERPA), 20 U.S.C. § 1232G; 34 CFR Part 99 and/or Connecticut General Statutes

§ 10-15b.

           The information to be disclosed is for the purpose of prosecuting and/or defending the

above-captioned claim. This authorization shall be valid for the duration of the above-captioned

claim and any civil action which may tesult and covers any and all activities, proceedings or

events related thereto.



           A photocopy of this authorization shall be in all respects sufficient as an original.
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 41 of 51




 Dated at                      ,Connecticut, this      day of               ,2019.




                                      Nicholas Clark




  Subscribed to before me on this       day of                  , 2019.




                                      Commissioner of the Superior Court/
                                      Notary Public

                                      My Commission Expires:




                                          2
      Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 42 of 51




                              UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT

NICHOLAS CLARK                                          CIVIL NO. 3:19CV00575 (VLB)

      V.

COOK, ET AL.                                            NOVEMBER 1,2019

       AUTHORIZATION FOR RELEASE OF EDUCATIONAL RECORDS

TO:



RE: Nicholas Clark
    Date of Birth: 04/04/1976
    Social Security No.

        I, Nicholas Clark, authorize                              School/University, to release to the

Attorney General for the State of Connecticut, any and all records in your possession, custody, or

control concerning Nicholas Clark.

        This authorization is intended to permit disclosure of all records and privileged

communication otherwise protected from disclosure by the Family Educational Rights and

Privacy Act (FERPA), 20 U.S.C. § 1232G; 34 CFR Part 99 and/or Connecticut General Statutes

§ 10-15b.

           The information to be disclosed is for the purpose of prosecuting and/or defending the

above-captioned claim. This authorization shall be valid for the duration of the above-captioned

claim and any civil action which may result and covers any and all activities, proceedings or

events related thereto.



           A photocopy of this authorization shall be in all respects sufficient as an original.
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 43 of 51




 Dated at                      , Connecticut, this     day of               , 2019.




                                      Nicholas Clark




  Subscribed to before me on this       day of                  , 2019.




                                      Commissioner of the Superior Court/
                                      Notary Public

                                       My Commission Expires:




                                           2
      Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 44 of 51




                              UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT

NICHOLAS CLARK                                          CIVIL NO. 3:19CV00575 (VLB)

      V.

COOK, ET AL.                                            NOVEMBER 1, 2019

       AUTHORIZATION FOR RELEASE OF EDUCATIONAL RECORDS

TO:



RE: Nicholas Clark
    Date of Birth: 04/04/1976
    Social Security No.

        I, Nicholas Clark, authorize                              School/University, to release to the

Attorney General for the State of Connecticut, any and all records in your possession, custody, or

control concerning Nicholas Clark.

        This authorization is intended to permit disclosure of all records and privileged

communication otherwise protected from disclosure by the Family Educational Rights and

Privacy Act (FERPA), 20 U.S.C. § 1232G; 34 CFR Part 99 and/or Connecticut General Statutes

§ 10-15b.

           The information to be disclosed is for the purpose of prosecuting and/or defending the

above-captioned claim. This authorization shall be valid for the duration of the above-captioned

claim and any civil action which may result and covers any and all activities, proceedings or

events related thereto.



           A photocopy of this authorization shall be in all respects sufficient as an original
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 45 of 51




 Dated at                      , Connecticut, this     day of               , 2019.




                                      Nicholas Clark




  Subscribed to before me on this       day of                  , 2019.




                                      Commissioner of the Superior Court/
                                      Notary Public

                                       My Commission Expires:




                                           2
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 46 of 51




 EXHIBIT 3
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 47 of 51
                      UV\j'Ct&V                 TCT Cc
                        'MT4cA-- c)         covw\c-cl-

1J \fv\c‘,        us-Ac




         V,c.'-32ov\SE 'TO (Z.
       ?WED              ST1AT                                        c‘vCs,




ii

        N .6k3,0V


        C84')h)
11
1

                                      e_                       re_ kiess,QA.,,

                                       chc\LY,34
                                            ki



        cAesu, vkAs1,_       ALQ Q4\
                                                   CT




                                                               „ye634FA



1
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 48 of 51




                                               LAEIW-F
                                                     Q2 \fttkL4                  Q




                                               co       0.,/_,Ay.,A(.. ca •
                                               • \Aes..$.1..,1 1,...c.." 0_000


                  CaT t C t Caaop                            7   0 ..
   2...1.k.m.ka _.(.0,6,: 4V.sl_t_v_Aqs)QA,6s- eao, lielt_s_ cr _._t-:.._
                                              ki vzs„.2.3c ais
                              q,c1fvv,c..-,,_\1c_g).4_Ci_OLL_




                  —                                     --------
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 49 of 51




 EXHIBIT 4
    Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 50 of 51
                              L)A.ag,
                                                cc)Avwc...-TkE_LA--

    q




                                         cy-NT c..-\-oUVE•                                  r,




•   Pa. zv\..-. 0,-.,„ \A ,„.
    11


    .1.1•
     !,.           ,-,                                     Al    1-
            --X_   '\,J , \
     i
                          \i--s,..
     1
                                                                                   .

               v•--                       ,,s    i\e_                 TsiQ%..- ,




     i




                              StrSQ‘ ,                                                       cr-
                                                                                       oo,c-zo
                                                C)
Case 3:19-cv-00575-VLB Document 27-2 Filed 01/24/20 Page 51 of 51




                     CLalsLcsJ•u..\/\


                                            " 1-




     t-lc,(1--gA,     cc:iQ,




4
